DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered. 
Election/Restriction
Claims 1-13 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 15, “is connected to…a garment, a belt, or a belt buckle” is vague and inferentially including the garment, belt, or belt buckle.  It is unclear if these items are being positively recited or functionally recited.  If the garment, belt, or belt buckle are meant to be positively recited, it is suggested to first state the system further comprises these elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aziz (20100305633) in view of Herkin (2014/0257422) or Owen et al (6148233).  Aziz discloses a wearable impedance monitor (e.g. figure 5, abstract, para. 10, etc.) for sensing and pacing for bradycardia (e.g. paras. 14, 23, 46, 53, etc.) where the device can be a belt or a chest casing (e.g. paras. 7, 23, 24, etc.).  Aziz discloses a control unit to pace, provide GPS, alert the patient, and .
As to the new limitation of the electrodes “directly attachable to skin”, Aziz discloses that the inner surface of the wearable item (a shirt, belt, etc.) is form fitting and in “firm” or “adequate” contact with the skin of the patient, and that the electrodes are on the inner surface of the wearable item and in contact with the skin, therefore the electrodes are in direct contact with the skin (e.g. abstract, paras. 26, 7, 10, 23, 28, 41, claim 1, etc.).  In addition, the electrodes will need to be in direct contact with the skin to sense the ECG or impedance.
Aziz discloses that abnormal sensor readings can trigger an alert (e.g. para. 31, etc.), but does not disclose the alert device detecting a reduction in conductive contact between the body and two electrodes to trigger the alert.  Herkin discloses the use of an external therapy device that checks electrode contact and if there is a reduction in electrode contact to trigger an alert (e.g. abstract) so that a person can change the electrode location to have proper contact.  Owen also discloses the use of an external therapy device that checks electrode contact and if there is a reduction in electrode contact to trigger an alert (e.g. col 20, lines 40-45, col. 22, lines 50-57, col. 28, lines 53-67, etc.) so that a person can change the electrode location to have proper contact.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Aziz, with an alert device detecting a reduction in conductive contact between the body and two electrode to trigger the alert, as taught by Herkin or Owen, since it would provide the predictable results of allowing a person to change the electrode location to have proper contact of the electrodes to deliver effective therapeutic stimulation pulses.  
In addition, or the alternative, for the electrodes in direct contact with the skin, both Herkin and Owen teach that when using electrodes, the electrodes are in direct contact with the skin, so the electrodes function properly and receive/deliver signals to/from the skin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Aziz, with the electrodes being in direct contact with the skin, as taught by Herkin or Owen, since it would provide the predictable results of an electrode system that properly functions to receive/deliver signals to/from the skin.
Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive.
The argument that Aziz does not have his electrodes in direct contact with the skin is not persuasive. Aziz specifically states that the inner surface of his wearable item is in contact with the skin and that the electrodes are on the inner surface, with electrodes in direct contact with the skin (e.g. paras. 26, 7, 10, 23, 28, 41, etc.).  It is unclear why the applicant believes the electrodes of Aziz are not in direct contact with the skin.  While Aziz may say there is “adequate” contact, this term does not negate the use of Aziz having electrodes in direct contact with the skin.  In addition, or in the alternative, both Herkin and Owen use electrodes that are in direct contact with the skin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	6/18/21